Citation Nr: 0616393	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-18 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left ulnar nerve anterior transposition.

3.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the right knee.

4.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1991 to 
June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.

In January 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran is 
not currently diagnosed with tuberculosis.

2.  The veteran's residuals of left ulnar nerve anterior 
transposition are manifested by moderate incomplete paralysis 
with symptoms of numbness, tingling and pain.  There is no 
evidence of atrophy or limitation of motion of the fingers, 
wrist, or arm due to his neuropathy.

3.  The veteran's bilateral knee disability is manifested by 
subjective complaints of pain, stiffness, giving way, 
locking, instability; and objective findings of full 
extension and nearly full flexion (between 120 and 130 
degrees) of the knees, tenderness, crepitus (right knee), no 
instability or subluxation, and normal x-ray findings.  


CONCLUSIONS OF LAW

1.  Tuberculosis was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2005).

2.  The criteria for an evaluation of 30 percent, but no 
more, for residuals of left ulnar nerve anterior 
transposition have been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8615 
(2005).

3.  The criteria for an evaluation in excess 10 percent for 
patellofemoral pain syndrome of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.71, 4.71a, Diagnostic Codes 5003, 5024, 5260, 
5261 (2005).  

4.  The criteria for an evaluation in excess 10 percent for 
patellofemoral pain syndrome of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.71, 4.71a, Diagnostic Codes 5003, 5024, 5260, 
5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

Letters dated in November 2001 and February 2005 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the February 2005 letter 
was not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was provided 
adequate notice, and the claim was readjudicated and a 
supplemental statement of the case (SSOC) was provided to the 
veteran in January 2006.  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The February 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection 
tuberculosis and against the claim for increased evaluations 
for bilateral patellofemoral syndrome, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With 
respect to the issue of an increased evaluation for residuals 
of left ulnar nerve anterior transposition, although the 
February 2005 letter did not notify the veteran that the 
effective date of an assigned disability rating would be 
determined based on when VA receives the claim or when the 
evidence that establishes the basis for a disability rating 
that reflects that level of disability was submitted, the 
Board finds that this is harmless error as once the RO 
establishes the effective date of the 30 percent rating, the 
veteran will have the opportunity to appeal this decision 
with respect to the effective date assigned

The veteran's service medical records and VA treatment 
records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not already part of 
the claims file.  The veteran was also provided VA 
examinations in December 2001, April 2003, and March 2004.  
38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).    

The Board finds that service connection is not warranted for 
tuberculosis.  While the record indicates that the veteran 
had a PPD [purified protein derivative (of tuberculin)] of 11 
mm in September 1994, it does not show that the veteran has 
ever had tuberculosis.  In fact, a chest x-ray taken the day 
after the tuberculosis test was performed was normal.  

Post-service medical records are also negative for 
complaints, findings, or treatment of tuberculosis.  The 
record also does not establish that the veteran has a 
disability from the positive tuberculin reaction.  The 
veteran testified in January 2006 that because he tested 
positive in the military, he must undergo TB tests whenever 
he applies for a new job and x-rays every six months.  The 
fact that the veteran must undergo additional testing is 
simply not a disability for purposes of entitlement to VA 
compensation benefits.  See Maggitt v. West, 202 F.3d. 1370, 
1375 (Fed. Cir. 2000) (a veteran seeking disability benefits 
must establish the existence of a disability).

In the absence of a current disability, there can be no valid 
claim for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  

III.	Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

a.	Entitlement to an evaluation in excess of 10 
percent for residuals of left ulnar nerve anterior 
transposition

The RO has evaluated the veteran's residuals of left ulnar 
nerve transposition as 10 percent disabling pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8516, for mild incomplete 
paralysis of the ulnar nerve.  

Under Code 8516, a 10 percent rating is warranted for mild 
incomplete paralysis of the ulnar nerve of the major 
extremity.  A 30 percent rating is applicable for moderate 
incomplete paralysis; a 40 percent rating is applicable for 
severe incomplete paralysis; and a 60 percent rating is 
warranted for complete paralysis.  Complete paralysis 
involves the "griffin claw" deformity due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers cannot spread 
the fingers (or reverse), cannot adduct the thumb; and 
flexion of wrist weakened.

The term incomplete paralysis indicates a degree of lost or 
impaired function substantially less than complete paralysis 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree. (See the Note following 38 C.F.R. § 4.124a, Code 8412 
setting out this definition and explaining that it applies to 
all peripheral nerve injuries).

Post-service treatment records indicate frequent complaints 
of burning pains and paraesthesias of left arm, occasional 
shooting and burning pain and numbness and tingling, 
particularly on ventral surface of the fourth and fifth 
digits radiating into the distal forearm.  The veteran also 
testified in January 2006 that he has weakening in his left 
hand and arm.

The December 2001 VA examination report indicated that the 
veteran demonstrated mildly decreased left elbow flexion with 
forearm supination and pronation within normal limits.  There 
was a positive Tinel's sign at Guyon's canal with retrograde 
paraesthesia to the elbow.  There was also decreased touch 
and pin prick of the left distal ulnar distribution.

The VA examinations in April 2003 and March 2004 show mild 
pain on palpation of ulnar nerve in groove at elbow.  Power 
at was noted to be 5/5, touch and pin prick was noted to be 
okay, and deep tendon reflexes were noted to be +2.  There 
was no atrophy, and the veteran demonstrated full range of 
wrist, fingers, and arm motion.  X-rays of the left elbow 
were normal.

In this case, the Board finds that by resolving doubt in 
favor of the veteran, there is a basis to grant an increased 
rating to 30 percent for the veteran's residuals of left 
ulnar nerve anterior transposition.  While the veteran's main 
problem has centered on his subjective complaints of pain, 
numbness, and tingling in his left upper extremity, there is 
no objective evidence of any atrophy or limitation of the use 
of the fingers or hand or impairment of the wrist due to his 
neuropathy, and while EMG results in December 2003 were 
normal, the veteran demonstrated decreased elbow flexion, 
from zero to 135 degrees, in December 2001, positive Tinel's 
sign in December 2001 and July 2004, and positive Hoffman's 
sign in June 2003.  In addition, the July 2004 Neurosurgery 
OPT initial consult note indicated that the veteran was seen 
in the peripheral nerve clinic for consideration of 
neurosurgical intervention, and the assessment was 
"disabling pain in the left ulnar nerve distribution with a 
positive Tinel's sign at the point of angle of the 
transposition."  Surgery was offered to the veteran in the 
form of a re-do left ulnar nerve decompression.  Thus, the 
Board finds that the veteran's disability approaches moderate 
severity.
  
However, the evidence does not show that the veteran's 
symptoms are of such severity as to warrant the assignment of 
a 40 percent rating.  As noted above, there has been no 
atrophy or recent limitation of motion demonstrated of the 
wrist, fingers, and arm necessary for the veteran's 
disability to be considered severe.      

b.	Entitlement to an evaluation in excess of 10 
percent for patellofemoral syndrome of the right 
knee and entitlement to an evaluation in excess of 
10 percent for patellofemoral syndrome of the left 
knee

The RO evaluated the veteran's patellofemoral pain syndrome 
of the right and left knee each as 10 percent disabling 
analogously pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5024, for tenosynovitis.  Tenosynovitis is to be rated on 
limitation of motion of affected parts as degenerative 
arthritis under Diagnostic Code 5003.  That code provides 
that degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  

In this case, the Board finds that the veteran's service-
connected right and left knee disabilities do not warrant 
ratings in excess of 10 percent.  To warrant separate 20 
percent disability ratings for the veteran's bilateral knee 
disability, knee flexion must be limited to 30 degrees under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 
extension must be limited to 15 degrees pursuant to 
Diagnostic Code 5261.  

The current 10 percent disability rating requires that knee 
flexion be limited to 45 degrees or extension be limited to 
10 degrees.  The normal range of motion for a knee joint is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 
4.71, Plate II.  

The veteran does not meet either the 10 or 20 percent 
requirement for either knee as all the objective evidence of 
record shows only slight limitation of flexion and no 
limitation of extension of either knee at any time since 
service.  During VA examinations in December 2001 and March 
2004, the veteran's knees demonstrated nearly full range of 
motion, from zero to120 degrees in December 2001 and from 
zero to 130 degrees in March 2004.  

Thus, there simply is no clinical evidence to suggest that 
the veteran's pain is so disabling as to approximate the 
level of impairment required for the assignment of a rating 
more than the current 10 percent rating for either the right 
knee or the left knee.  In December 2001, the veteran 
demonstrated tenderness at left knee anteriorly and crepitus 
with right knee range of motion.  The veteran's knees were 
noted to be additionally limited to 110 by pain bilaterally.  
In March 2004, the veteran's knees were noted to be limited 
equally by pain and lack of endurance although it was noted 
that the veteran's knee range of motion was the same with 
repetitive motion.  At both examinations, the veteran was 
noted to ambulate normally without assistive devices and 
stability was within normal limits bilaterally.    
  
Separate compensable ratings based on limitation of flexion 
(diagnostic code 5260) and limitation of extension 
(diagnostic code 5261) are not warranted as there is no loss 
of flexion or extension that warrants compensable ratings, 
even when functional loss due to pain is considered.  38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5260, 5261 (2005); DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  See also VAOPGCPREC 9-2004 
(September 17, 2004) (separate ratings under diagnostic code 
5260 and diagnostic code 5261 may be assigned for disability 
based on limitation of motion of the same joint).  

The Board also notes that x-rays of the veteran's knees in 
December 2001 and April 2003 were within normal limits.  
Therefore, assignment of a rating more than the current 10 
percent rating for patellofemoral pain syndrome in either the 
right knee or the left knee is not warranted under diagnostic 
code 5003.  The veteran's pain without compensable limitation 
of motion is contemplated in the current 
10 percent rating.  Diagnostic Code 5003.  


Additionally, there is no objective evidence of instability 
or subluxation of the veteran's knees.  While the veteran 
complains of occasional instability as well as intermittent 
giving way and locking, at no time has a finding of 
instability been made by a physician.  Given the lack of 
instability or subluxation on clinical evaluation, there is 
no basis for a compensable award under 38 C.F.R. § 4.71a 
Diagnostic Code 5257 (2005).  

The Board also finds that the clinical evidence does not 
demonstrate ankylosis of the bilateral knees (38 C.F.R. 
§ 4.71a Diagnostic Code 5256 (2005)), dislocation of 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion (38 C.F.R. § 4.71a Diagnostic Code 5258 (2005)), 
or malunion of the tibia or fibula with knee disability 
(38 C.F.R. § 4.71a Diagnostic Code 5262 (2005)).  

For all the foregoing reasons, the Board finds that the 
criteria for higher evaluations for patellofemoral pain 
syndrome of the right and left knees have not been met.  


ORDER

Entitlement to service connection for tuberculosis is denied.

Entitlement to an evaluation of 30 percent, but no more, for 
residuals of left ulnar nerve anterior transposition is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the left knee is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


